Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Renaissance Hospital Terrell,
(CCN: 450683),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-614
Decision No. CR3198

Date: April 10, 2014

DECISION

Petitioner, Renaissance Hospital Terrell, was a hospital, located in Terrell, Texas, that
participated in the Medicare program until February 2013. Effective February 12, 2013,
the Centers for Medicare & Medicaid Services (CMS) terminated its Medicare
participation, based on a survey completed January 10, 2013. CMS subsequently learned
that Kaufman County officials had seized the hospital building and property for back
taxes and that the hospital was no longer operational. Based on this information, CMS
added those factors as bases for the termination and asked that I add these new issues to
Petitioner’s pending appeal. CMS moved for summary judgment based on the new
issues. Petitioner does not claim to be operational, but opposes summary judgment
nevertheless and has filed a cross-motion for summary judgment.

After working my way through the procedural morass that this case has become, I grant
CMS’s motion. As discussed below, the undisputed evidence establishes that, since prior
to the date of its termination, Renaissance Hospital did not meet the statutory definition
of “hospital” and was not in substantial compliance with Medicare conditions of
participation. CMS is therefore authorized to terminate its Medicare provider agreement.
Background

A hospital is an institution that, among other requirements, primarily engages in
providing to inpatients, “by or under the supervision of physicians,” (A) diagnostic
and therapeutic services for medical diagnosis, treatment, and care of injured,
disabled or sick persons, or (B) rehabilitation services for injured, disabled, or sick
persons. Social Security Act (Act) § 1861(e). It may participate in the Medicare
program as a provider of services, if it meets the statutory definition and complies
with regulatory requirements, called conditions of participation. Act § 1861(e);
42 C.F.R. Part 482; 42 C.F.R. § 488.3. Ifa provider fails to comply substantially
with the provisions of section 1861 of the Act or the regulations governing its
program participation, CMS, acting on behalf of the Secretary of Health and
Human Services (Secretary), may terminate its provider agreement. Act

§ 1866(b)(2); 42 C.F.R. § 489.53(a)(1).

The Secretary contracts with state survey agencies to survey providers “as
frequently as necessary” to ascertain compliance with program requirements and
to confirm the correction of deficiencies. 42 C.F.R. § 488.20(b).

Here, on January 10, 2013, the Texas Department of State Health Services (state agency)
completed an onsite survey and determined that Renaissance Hospital was not in
substantial compliance with an astonishing number of Medicare conditions of
participation — fifteen — as well as with the medical screening examination requirements
of the Emergency Medical Treatment and Labor Act (EMTALA). Ina letter dated
January 28, 2013, CMS advised Renaissance Hospital that, because it did not meet the
requirements for program participation, its Medicare provider agreement would terminate
on February 12, 2013. The letter also advised Petitioner of its hearing rights. Petitioner
timely requested a hearing. Hearing Request (March 29, 2013) and attachments. The
case was assigned to me, and | issued an acknowledgment and pre-hearing order on April
4, 2013.

While this matter was pending, CMS purportedly reopened and revised its initial
determination, as authorized by 42 C.F.R. §§ 498.30 and 498.32. See also 42 C.F.R.

§ 498.56(a) (authorizing the administrative law judge (ALJ), at the request of either party
or on her own motion, to consider new issues). In a second notice letter, dated May 8,
2013, CMS explained that it was adding additional bases for terminating the hospital’s
program participation: Kaufman County officials had served a tax warrant on the
hospital management and seized its property; the hospital had no patients, no employees,
and was not operational, which put it out of substantial compliance with the statute and
eleven conditions of participation. This notice letter, which was electronically delivered
to Petitioner’s counsel on May 8, advised Petitioner of its appeal rights.’

In filings dated June 7, 2013, CMS, citing 42 C.F.R. § 498.56(a), asked that I consider as
a new issue the facts related to the hospital’s closure. CMS then moved for summary
judgment. (CMS MSJ). With its motion, CMS submitted two exhibits (CMS Exs. 1-2).
Petitioner opposes and filed a cross-motion for summary judgment, but no additional
exhibits. (P. Resp. to CMS MSJ).

In a letter dated July 11, 2013, Petitioner responded to the May 8 notice and requested an
ALJ hearing to contest its termination. By letter dated July 17, 2013, administrative staff
for the Civil Remedies Division acknowledged receiving the request and advised
Petitioner that, because it requested review of a determination that had already been
appealed, we would not open a new case, but would add the submission to the pending
appeal.

CMS then moved to dismiss the July hearing request as untimely, pointing out that
Petitioner filed its appeal more than 60 days after CMS served counsel with its notice of
revised determination. With that motion, CMS filed one additional exhibit, CMS Ex. 3.
Petitioner asks me to strike CMS’s motion; to set aside the termination; and to sanction
the agency and its counsel for purportedly violating my orders; for adopting illegal
positions; and for generally demonstrating bias against Renaissance Hospital. 7

Discussion

1. Petitioner preserved its right to appeal its termination by timely appealing
CMS’s January 28 initial determination.?

As the above-discussion shows, this case presents some complicated procedural issues.
Among them:

' Because the hospital no longer existed, CMS could not serve that entity. In an email
accompanying the notice, CMS asked counsel to provide the hospital owner’s contact
information.

? Although this case presents some thorny procedural issues, not all of the issues raised
are difficult to decide. Petitioner’s motions to strike CMS’s motion to dismiss; to
sanction the agency; to remove CMS counsel; and to set aside the termination proceeding
are wholly without merit, in fact, frivolous. Accordingly, I deny Petitioner’s motions.

> My findings of fact/conclusions of law are set forth, in italics and bold, in the discussion
captions of this decision.
e Did CMS, in fact, revise its initial determination?
e What impact did its May 8 action have on Petitioner’s pending appeal?

e Did Petitioner’s March 2013 hearing request preserve its right to challenge the
termination, or was it obligated (as CMS suggests) to file an additional hearing
request in response to the May 8 notice letter? If so, did CMS adequately serve
that notice, and was Petitioner’s July 11 hearing request timely?*

CMS’s January 28, 2013 determination to terminate Petitioner’s Medicare participation
was an initial determination, and Petitioner preserved its appeal rights, at least
temporarily, when it timely requested review. 42 C.F.R. §§ 498.3(b)(8), 498.5(b).

CMS may reopen an initial determination within twelve months after the date of the
notice of the initial determination. 42 C.F.R. § 498.30. CMS must give the affected
party notice of the reopening and of any revision of the reopened determination. It must
state the basis or reason for the revised determination. 42 C.F.R. § 498.32. The affected
party may request a hearing within 60 days from its receipt of the notice of the revised
determination. 42 C.F.R. § 498.40(a). The regulations, however, do not address the
status of pending appeals when a determination is reopened. 42 C.F.R. §§ 498.30,
498.32.

Here, although CMS characterizes its May 8 action as “reopening and revising” the
January 28 determination, the initial determination itself remained the same. CMS Ex. 1
at 1-3. CMS simply added some additional facts to the pending appeal. Further, CMS
did not move to vacate the January 28 determination nor to dismiss the pending appeal.*
It asked to add additional (underlying factual) issues pursuant to 42 C.F.R. § 498.56(a).
CMS MSJ at 2. Because the January 28 determination was neither revoked nor revised, I
find that Petitioner’s appeal rights were preserved without regard to the timeliness of its
July 11 hearing request. ° See Britthaven of Goldsboro, DAB No. 1960, at 6 (2005)

* Curiously, Petitioner has not asked that I find good cause to extend the time for filing.
42 CFR. § 498.40(c)(2).

° CMS moved to dismiss the subsequent appeal, which, in its view, was not timely filed.

° Because I find that CMS did not revise its initial determination and Petitioner preserved
its appeal rights, I need not address the parties’ arguments as to whether CMS properly
served its May 8 notice; whether Petitioner’s July 11 hearing request was timely; and
whether CMS was obligated to comply a second time with the notice requirements of

42 C.F.R. § 489.53(d) and give the already-terminated hospital an additional 15-days
advance notice of termination (which, in any event, seems completely unworkable).
(noting that CMS’s changing its choice of remedy “cannot be within the scope of a
revision to an initial determination.”).

2. CMS properly raised new issues for my consideration — facts establishing that
the hospital stopped operating prior to the date of its termination — and provided
Petitioner with adequate notice of those issues.

With its motion for summary judgment, CMS asked that I consider, as new issues under
section 498.56(a), facts related to the hospital’s non-operational status, noting that these
facts “arose before the termination and affected the party’s rights.” CMS MSJ at 2.

The regulations governing these appeals allow me to consider new issues, even if they
arose after the hearing request was filed, so long as they arose before the effective date of
the termination of the hospital’s provider agreement. 42 C.F.R. §§ 498.56(a),
498.56(b)(1). Here, the hospital’s closure occurred before the termination date, so the
issues can be added, so long as the affected party is afforded adequate notice and an
opportunity to respond. 42 C.F.R. § 498.56(c).

CMS provided Petitioner with adequate notice of the new factual issues. Petitioner had
ample opportunity to respond to them, and, in fact, addressed them when it responded to
CMS’s motion for summary judgment.

3. CMS is entitled to summary judgment, because the undisputed evidence
establishes that Renaissance Hospital stopped operating prior to its date of
termination; it therefore did not meet the statutory definition of “hospital” and
did not comply with Medicare conditions of participation.

CMS is entitled to summary judgment if it has: 1) made a prima facie showing that
Petitioner was not in substantial compliance with one or more program requirements; and
2) demonstrated that there is no dispute about any material fact supporting its prima facie
case and that it is otherwise entitled to summary judgment as a matter of law. Jewish
Home of Eastern Pennsylvania, DAB No. 2451, at 5 (2012) (citing Windsor Health
Center v. Leavitt, 127 F. App’x 843, at 846 (6th Cir. 2005). To avoid summary
judgment, the non-moving party must then act affirmatively by tendering evidence of
specific facts showing that a dispute exists. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 586 n.11 (1986); Jewish Home, DAB No. 2451, at 5-6.

[I]f CMS in its summary judgment motion has asserted facts
that would establish a prima facie case that the facility was
not in substantial compliance, the first question is whether the
facility has in effect conceded those facts.
Jewish Home, DAB No. 2451, at 6, quoting Lebanon Nursing and Rehabilitation Center,
DAB No. 1918, at 5 (2004).

CMS has come forward with evidence that a Texas State Court issued a tax warrant
against Renaissance Hospital on February 7, 2013. CMS Ex. | at 5-9. Kaufman County
officials seized the hospital property on February 11, at which time the hospital’s patient
census was zero. CMS Ex. | at 1, 10, 14. At the same time, the hospital’s landlord, the
City of Terrell, terminated the hospital’s lease effective February 11 (ten days from the
February | notice). CMS Ex. 1 at 11-13.

Petitioner objects to the quality of CMS’s evidence, claiming “lack of proper
authentication as required by Fed. R. Civ. P. 901.” P. Resp. to CMS MSJ at 5. CMS’s
evidence includes: photocopies of the state court’s order for tax warrant and the tax
warrant itself, a court registry listing those actions, a photograph of the “notice of
seizure” posted at the hospital premises, correspondence from counsel for the landlord
terminating the hospital’s lease, and a press account of the tax seizure/license revocation/
Medicare termination.

First, the federal rules of evidence do not apply to these proceedings, and I am authorized
to admit evidence that might be inadmissible under those rules. 42 C.F.R. § 498.61.

Moreover, Petitioner has not come forward with any evidence suggesting that this
evidence is unreliable, and does not even allege that it disputes any of the underlying
facts established by these documents. Indeed, its July 11 hearing request acknowledges
that the hospital closed prior to February 12, 2013. Hrg. Request at 2 (July 11, 2013).
“Under [such] circumstances, . .. CMS [is not obligated] to submit additional
corroborative proof . . . to carry its initial burden as the party moving for summary
judgment.” Guardian Health Care Center, DAB No. 1943, at 15 (2004), citing Florence
Park Care Center, DAB No. 1931 (2004) (holding that CMS is required to submit
evidence only with respect to facts that are in dispute) and Celotex Corp. v. Catrett, 477
USS. 317, at 325 (1986).

Because Renaissance Hospital had no patients or staff, it could not be engaged
(“primarily” or otherwise) in providing diagnostic and therapeutic services to inpatients,
as required by section 1861(e)(1) of the Act. It did not provide 24-hour nursing services,
as required by section 1861(e)(5). These undisputed facts justify the entry of summary
judgment here, because they show that, as of February 11, 2013 — the day before its
scheduled termination — Renaissance Hospital did not meet the statutory definition of
hospital. Arizona Surgical Hospital, LLC, DAB No. 1890, at 4 (2003) (“Given
Petitioner’s inability to comply with the statutory definition, the ALJ was not required to
take additional evidence.”).
Moreover, these undisputed facts also mean that Renaissance Hospital is not in
substantial compliance with essentially all of the conditions of participation. Because it
had no staff, it could not meet the staffing requirements of 42 C.F.R. §§ 482.22 (medical
staff), 482.23 (nursing services), or 482.25 (pharmaceutical services). Nor was it capable
of providing other required services, such as laboratory services (42 C.F.R. § 482.27),
food services (§ 482.28), surgical services (§ 482.51), anesthesia services (§ 482.52),
outpatient services (§ 482.54), and emergency services (§ 482.55).

Thus, the undisputed evidence establishes that, prior to the date of its termination,
Petitioner no longer met the statutory definition of hospital, because it no longer existed
as a hospital. Nor did it meet any of the conditions of participation cited by CMS in its
notice letters. CMS therefore justifiably terminated the hospital’s program participation.
Act § 1866(b)(2); 42 C.F.R. § 489.53(a)(1).

Conclusion

Because the undisputed evidence establishes that Renaissance Hospital did not meet the
statutory definition of “hospital” and did not comply with Medicare conditions of
participation, CMS properly terminated its program participation. | therefore grant
CMS’s motion for summary judgment and deny Petitioner’s.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

